 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   AMY TERRELL,                                         Case No.: 19-CV-1759-CAB-BGS
12                                       Plaintiff,
                                                          ORDER DENYING MOTION TO
13   v.                                                   DISMISS
14   THOMAS B. MODLY, Acting Secretary,
     Department of the Navy,                              [Doc. No. 4]
15
                                      Defendant.
16
17
18         Defendant has filed a motion to dismiss the complaint in this action under Federal
19   Rule of Civil Procedure 12(b)(5) for insufficient service of process because Plaintiff did
20   not serve the complaint in accordance with Federal Rule of Civil Procedure 4(i) within the
21   90 days required by Rule 4(m). In her opposition, Plaintiff concedes that she had not
22   adequately served the Attorney General of the United States, as required by Rule 4(i)(1)(B),
23   at the time of Defendant’s motion, but states that she remedied that defect in service. Thus,
24   Plaintiff asks for relief under Rule 4(m) for the delay in service. In its reply, Defendant
25   points out that the proof service that Plaintiff filed on January 6, 2020 [Doc. No. 5] relates
26   to a different case and does not demonstrate proper service of the summons and complaint
27   in this case on the Attorney General. Notably, however, Defendant does not dispute that
28

                                                      1
                                                                                19-CV-1759-CAB-BGS
 1   Plaintiff has in fact effected service on the Attorney General since the filing of the motion
 2   to dismiss as represented by Plaintiff’s counsel in the opposition brief.
 3         Ultimately, it appears that Defendant has been served in accordance with Rule 4(i),
 4   albeit not with the 90 days required by Rule 4(m). However, there is no argument of any
 5   prejudice to Defendant by allowing this case to proceed, and there is no indication of bad
 6   faith by Plaintiff. Moreover, because Plaintiff could be time-barred from re-filing her
 7   lawsuit, she would be prejudiced if the Court dismisses the complaint. See generally
 8   Lemoge v. United States, 587 F.3d 1188, 1198 (9th Cir. 2009) (reversing and ordering the
 9   district court to extend time for the plaintiffs to complete service under Rule 4(m) because
10   the plaintiffs would be time-barred from re-filing their action). Accordingly, relief under
11   4(m) is appropriate.
12         In light of the foregoing, it is hereby ORDERED that Defendant’s motion to dismiss
13   is DENIED. Defendant shall respond to the complaint on or before February 11, 2020.
14         It is SO ORDERED.
15   Dated: January 21, 2020
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                 19-CV-1759-CAB-BGS
